UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4528


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY W. WHITNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:11-cr-00049-FDW-1)


Submitted:   June 9, 2015                    Decided:    June 24, 2015


Before DUNCAN and    KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David G. Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant.     Jill Westmoreland Rose, Acting United States
Attorney, Leslie R. Caldwell, Assistant Attorney General,
Sung-Hee Suh, Deputy Assistant Attorney General, Ellen R.
Meltzer, Special Counsel, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney W. Whitney pled guilty pursuant to a plea agreement

to conspiracy to commit mail fraud and wire fraud, in violation

of   18    U.S.C.      § 1349      (2012),    and        conspiracy           to    commit    money

laundering, in violation of 18 U.S.C. § 1956(h) (2012).                                      He was

sentenced to two concurrent terms of 60 months’ imprisonment and

ordered     to    pay      restitution       in     the       amount      of       $2,077,488.39.

On appeal from the district court’s June 2014 amended judgment,

Whitney      argues         that      trial        counsel       rendered            ineffective

assistance in failing to object to the district court’s order of

restitution and the application of a 2-level enhancement to his

offense level under U.S. Sentencing Guidelines Manual § 3B1.1(c)

(2011) for his aggravating role.

      We    decline        to      reach     Whitney’s          claims         of    ineffective

assistance       of    counsel.        Unless       an    attorney’s           ineffectiveness

conclusively          appears    on   the     face       of    the     record,        ineffective

assistance claims generally are not addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,     such       claims     should     be     raised       in      a    motion      brought

pursuant     to       28   U.S.C.     § 2255        (2012),          in    order      to     permit

sufficient        development         of    the     record.               United      States     v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                     Because the

record does not conclusively establish ineffective assistance of



                                               2
counsel, we conclude that these claims should be raised, if at

all, in a § 2255 motion.

     Accordingly,       we    affirm   the    district     court’s     amended

judgment.    We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in   the   materials

before   this   court   and   argument     would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       3